Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on October 26, 2020. Claims 1-7 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A driving assistance device configured to…
A guide line detecting unit configured to…
A remaining distance acquiring unit configured to…
A braking control unit configured to…
in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As illustrated in FIG. 1 of the filed specification, the driving assistance device 1 includes a camera 2 (A guide line detecting unit), an actuator 3 (A braking control unit), and an electronic control unit (ECU) 10 (The ECU 10 includes a guide line detecting unit 11, a remaining distance acquiring unit 12, a braking control unit 13, and a steering control unit 14.)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the scheduled stop position".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-,4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US2015/0294430 (“Huang”) in view of Shiun-Chih US2009/0210150 (“Shiun-Chih”).

Regarding claim(s) 1, 7. Huang discloses a driving assistance device that controls driving of a vehicle on the basis of a guide line leading to a scheduled stop position, the driving assistance device comprising: 
a guide line detecting unit configured to detect the guide line from a captured image of a camera (para. 6, e.g. The vision based system uses a camera to identify the lane as well as the vehicle's lateral position in the lane.); 
wherein the guide line is constituted of a plurality of segments which are separated in an extending direction of the guide line and includes a straight portion including a base-point mark which is provided at a position which is separated a first distance from the scheduled stop position (para. 8, e.g. a bus transit system manages or operates on only one route or multiple separate routes for the electronic guided buses, each electronic bus only needs to follow the one track on its assigned route. However, when the bus transit system involves multiple electronic tracks that share certain segments, the electronic guided buses need to enter and exit these shared segments and then need to decide which track to follow at those junctions and even in those segments so as to correctly follow their assigned route.) and 
a curved portion extending from the scheduled stop position side of the straight portion, wherein the guide line detecting unit detects the base-point mark, a curvature of the guide line, and a curvature feature point which is a feature point of the curvature, and wherein the remaining distance acquiring unit acquires the remaining distance on the basis of the position of the base-point mark when the guide line detecting unit has detected the base-point mark (para. 56, para. 59, para. 74, e.g. The magnetic markers 104 may be installed along the lane centerline or with a predefined offset (or predefined offsets) to the lane centerline. The distance between the magnetic markers 104 may be a fixed distance (e.g., 1 m) and may also vary depending on road curvature or other considerations.), and 
acquires the remaining distance on the basis of a position of the curvature feature point when the guide line detecting unit has not detected the base-point mark and has detected the curvature feature point (para. 74, e.g. the process 1100 continues to step 1108 to obtain the current location of the bus 102. In one embodiment, the process 1100 directly gets the current location from the lateral control module 206 (FIG. 4). As described earlier, the magnetic markers 104 can be installed with either the north or the south polarity facing upward, and the sequence of the polarity forms codes that can be used to infer roadway information such as road curvature and mile posts (e.g., marker numbers).)
Huang does not explicitly disclose a remaining distance acquiring unit configured to acquire a remaining distance to the scheduled stop position of the vehicle and a braking control unit configured to control deceleration of the vehicle on the basis of the remaining distance acquired by the remaining distance acquiring unit such that the vehicle stops at the scheduled stop position. 
Instead Paragraph 19 of Huang further teaches a schedule management method for electronic guided buses that can automatically control their speeds to adhere to schedule and to operate in groups and Paragraph 24 of Huang further teaches a longitudinal control module for determining a desired throttle command and a desired brake command based on the desired speed from the schedule management module. 
Shiun-Chih teaches another transit system and a remaining distance acquiring unit configured to acquire a remaining distance to the scheduled stop position of the vehicle (para. 5, para. 33, e.g. when a bus is scheduled to pass through a tunnel, the smart bus stop announcing system computes the distance to the next stop and the remaining distance, and determines based on these distances whether to drive the AV device for passengers to timely know the soon arrival at the next stop.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Huang by incorporating the applied teaching of Shiun-Chih to improve timing management for transportation system. 
	
	Regarding claim(s) 2. Huang discloses wherein the guide line is formed of a pair of dotted lines which are parallel to each other, and wherein the guide line detecting unit detects a curvature of a centerline of the pair of dotted lines as the curvature of the guide line (para. 57, e.g. the lane centerline is known, the position sensing unit 204 may further determine the lateral deviation of the bus 102 with respect to the lane centerline.).

Regarding claim(s) 3. Huang discloses wherein the curvature feature point is a point at which the curvature is a maximum in the curved portion (para. 56, e.g. The magnetic markers 104 may be installed along the lane centerline or with a predefined offset (or predefined offsets) to the lane centerline. The distance between the magnetic markers 104 may be a fixed distance (e.g., 1 m) and may also vary depending on road curvature or other considerations.)

Regarding claim(s) 4. Huang discloses wherein the base-point mark has a line width greater than a line width of the segments constituting the guide line (para. 56, e.g. FIG. 1 shows an electronic guided bus 102, which is capable of following a magnet track 106 defined by magnetic markers 104 installed in the roadway. The magnetic markers 104 are usually permanent magnets and are typically installed under the road surface with one polarity (either north pole or south pole) facing upward. The magnetic markers 104 may be installed along the lane centerline or with a predefined offset (or predefined offsets) to the lane centerline.)

Regarding claim(s) 6. Huang discloses a steering control unit configured to control steering of the vehicle on the basis of the guide line acquired by the guide line detecting unit (para. 24, e.g. a lateral control module for determining a desired steering angle based on the position deviation from the position sensing unit, a steering actuator unit to turn the steering wheel based on the desired steering angle.)

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666